Opinion issued April 21, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00251-CR
———————————
IN RE Charles Lee Grable, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          Relator
Charles L. Grable, who is a prisoner acting pro se, has filed a petition for
writ of mandamus challenging the trial court’s January 3, 2008 order denying his
motion for judgment nunc pro tunc.      
We deny relator’s petition for writ
of mandamus. 
 
PER CURIAM
Panel
consists of Justices Jennings, Higley, and Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]
          The underlying case is State v. Grable, No. 764539 in the 232nd
District Court of Harris County, Texas, the Honorable Mary Lou Keel
presiding.